Exhibit 10.1

FIRST AMENDMENT

TO THIRD AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This First Amendment to Third Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into this 26th day of April, 2018, by and among
(i) SILICON VALLEY BANK, a California corporation with its principal place of
business at 3003 Tasman Drive, Santa Clara, California 95054 and with a loan
production office located at 380 Interlocken Crescent, Suite 600, Broomfield,
Colorado 80021 (“Bank”), (ii) STEREOTAXIS, INC., a Delaware corporation
(“Stereotaxis”) and, (iii) STEREOTAXIS INTERNATIONAL, INC., a Delaware
corporation (“International”, and together with Stereotaxis, individually and
collectively, jointly and severally, the “Borrower”).

RECITALS

A.    Bank and Borrower have previously entered into that certain Third Amended
and Restated Loan and Security Agreement dated as of November 7, 2017 (as the
same may from time to time be further amended, modified, supplemented or
restated, the “Loan Agreement”).

B.    Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.

C.    Borrower has requested that Bank amend the Loan Agreement to (i) extend
the Revolving Line Maturity Date, (ii) modify the financial covenants; and
(iii) make certain other revisions to the Loan Agreement as more fully set forth
herein.

D.    Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.    Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.

2.    Amendments to Loan Agreement.

2.1    Section 2.2 (Revolving Line). Subsection (a) of Section 2.2 is hereby
amended in its entirety and replaced with the following:

 

1



--------------------------------------------------------------------------------

“(a)    Availability. Subject to the terms and conditions of this Agreement and
to deduction of Reserves, from and after the First Amendment Effective Date,
upon completion of an audit and inspection of the Collateral, with results
acceptable to Bank, in its sole and absolute discretion, Bank shall make
Advances not exceeding the Availability Amount. Amounts borrowed under the
Revolving Line may be repaid and, prior to the Revolving Line Maturity Date,
reborrowed, subject to the applicable terms and conditions precedent herein.”

2.2    Section 2.4 (Payment of Interest on the Credit Extensions). Subsection
(a) of Section 2.4 is amended in its entirety and replaced with the following:

“(a)    Interest Rate; Advances. Subject to Section 2.4(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to the greater of (X) one and one-half of one percent (1.50%)
above the Prime Rate; and (Y) four and one-half of one percent (4.50%);
provided, that, during a Streamline Period, the principal amount outstanding
under the Revolving Line shall accrue interest at a floating per annum rate
equal to the greater of (X) the Prime Rate; and (Y) four and one-half of one
percent (4.50%). Such interest shall in any event be payable monthly in
accordance with Section 2.4(d) below.”

2.3    Section 2.5 (Fees). Subsections (a), (b) and (c) of Section 2.5 are
amended in their entirety and replaced with the following:

“(a)    Termination Fee. Upon termination of this Agreement or the termination
of the Revolving Line for any reason prior to the Revolving Line Maturity Date,
in addition to the payment of any other amounts then-owing, a termination fee in
an amount equal to One Hundred Fifty Thousand Dollars ($150,000.00); provided
that no termination fee shall be charged if the credit facility hereunder is
replaced with a new facility from Bank;

(b)    Unused Revolving Line Facility Fee. Payable quarterly in arrears on the
last day of each calendar quarter occurring prior to the Revolving Line Maturity
Date, and on the Revolving Line Maturity Date, a fee (the “Unused Revolving Line
Facility Fee”) in an amount equal to one-eighth of one percent (0.125%) per
annum of the average unused portion of the Revolving Line, as determined by
Bank, computed on the basis of a year with the applicable number of days as set
forth in Section 2.4(d). The unused portion of the Revolving Line, for purposes
of this calculation, shall be calculated on a calendar year basis and shall
equal the difference between (i) the Revolving Line, and (ii) the average for
the period of the daily closing balance of the Revolving Line outstanding;

(c)    [(Reserved);] and”

2.4    Section 6.2 (Financial Statements, Reports, Certificates). Subsections
(a), (b), (c) and (d) are amended in their entirety and replaced with the
following:

 

2



--------------------------------------------------------------------------------

“(a)    a Borrowing Base Report (and an A/R ledger agings report, in form and
substance reasonably acceptable to Bank, together with any schedules related
thereto and including any other information requested by Bank with respect to
Borrower’s Accounts) (i) with each request for an Advance; (ii) within thirty
(30) days after the end of each month in which there were outstanding Advances
at any time during such month; and (iii) within thirty (30) days after the end
of each fiscal quarter in which there were no outstanding Advances at any time
during such fiscal quarter;

(b)    (i) within thirty (30) days after the end of each month in which there
were outstanding Advances at any time during such month; and (ii) within thirty
(30) days after the end of each fiscal quarter in which there were no
outstanding Advances at any time during such fiscal quarter, (A) monthly
accounts receivable agings, aged by invoice date, (B) monthly accounts payable
agings, aged by invoice date, and outstanding or held check registers, if any,
(C) monthly reconciliations of accounts receivable agings (aged by invoice
date), transaction reports, Deferred Revenue report and general ledger, and
(D) monthly perpetual inventory reports for Inventory valued on a first-in,
first-out basis at the lower of cost or market (in accordance with GAAP) or such
other inventory reports as are requested by Bank in its good faith business
judgment;

(c)     (i) within thirty (30) days after the end of each month in which there
were outstanding Advances at any time during such month; or (ii) within thirty
(30) days after the end of each fiscal quarter in which there were no
outstanding Advances at any time during such fiscal quarter, a company prepared
consolidated and consolidating balance sheet, statement of cash flows and income
statement covering Borrower’s and each of its Subsidiary’s operations for such
month/quarter, as applicable, certified by a Responsible Officer and in a form
acceptable to Bank (the “Monthly Financial Statements”);

(d)    (i) within thirty (30) days after the end of each month in which there
were outstanding Advances at any time during such month; and (ii) within thirty
(30) days after the end of each fiscal quarter in which there were no
outstanding Advances at any time during such fiscal quarter, and together with
the Monthly Financial Statements, a duly completed Compliance Certificate signed
by a Responsible Officer, certifying that as of the end of such month/quarter,
as applicable, Borrower was in full compliance with all of the terms and
conditions of this Agreement, and setting forth calculations showing compliance
with the financial covenants set forth in this Agreement and such other
information as Bank may reasonably request, including, without limitation, a
statement that at the end of such month/quarter, as applicable, there were no
held checks;”

2.5    Section 6.3 (Accounts Receivable). Subsections (c) and (d) are amended in
their entirety and replaced with the following:

 

3



--------------------------------------------------------------------------------

“(c)    Collection of Accounts. Borrower shall direct Account Debtors to deliver
or transmit all proceeds of Accounts into a lockbox account, or such other
“blocked account” as specified by Bank (either such account, the “Cash
Collateral Account”). Whether or not an Event of Default has occurred and is
continuing, Borrower shall immediately deliver all payments on and proceeds of
Accounts to the Cash Collateral Account. Subject to Bank’s right to maintain a
reserve pursuant to Section 6.3(d), all amounts received in the Cash Collateral
Account shall be (i) when a Streamline Period is not in effect, applied to
immediately reduce the Obligations under the Revolving Line (unless Bank, in its
sole discretion, at times when an Event of Default exists, elects not to so
apply such amounts), or (ii) when a Streamline Period is in effect, transferred
on a daily basis to Borrower’s operating account with Bank. Borrower hereby
authorizes Bank to transfer to the Cash Collateral Account any amounts that Bank
reasonably determines are proceeds of the Accounts (provided that Bank is under
no obligation to do so and this allowance shall in no event relieve Borrower of
its obligations hereunder).

(d)    Reserves. Notwithstanding any terms in this Agreement to the contrary, at
times when an Event of Default exists, Bank may hold any proceeds of the
Accounts and any amounts in the Cash Collateral Account that are not applied to
the Obligations pursuant to Section 6.3(c) above (including amounts otherwise
required to be transferred to Borrower’s operating account with Bank when a
Streamline Period is in effect), as a reserve to be applied to any Obligations
regardless of whether such Obligations are then due and payable.”

2.6    Section 6.9 (Financial Covenants). Section 6.9 is amended in its entirety
and replaced with the following:

“6.9    Financial Covenants. Maintain the following, as indicated, on a
consolidated basis with respect to Borrower:

(a)    Liquidity Ratio. Maintain as of the last day of each calendar month, and
as of the request date and the Funding Date of each request for an Advance, a
Liquidity Ratio greater than 1.50:1.00, which Liquidity Ratio shall at all times
include not less than One Million Five Hundred Thousand Dollars ($1,500,000.00)
of Borrower’s unrestricted cash and Cash Equivalents maintained at Bank (prior
to giving effect to any such requested Advance).”

2.7    Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are deleted in their entirety and replaced
with the following:

“    “Liquidity Ratio” is, as of any date of measurement, (X) the sum of
(i) Borrower’s unrestricted cash and Cash Equivalents maintained at Bank plus
(ii) Borrower’s Eligible Accounts divided by (Y) total outstanding Obligations
of Borrower owed to Bank.”

“    “Revolving Line Maturity Date” is April25, 2019.”

 

4



--------------------------------------------------------------------------------

2.8    Section 13 (Definitions). The following new defined terms are hereby
inserted alphabetically in Section 13.1, each in its appropriate alphabetical
order:

“    “First Amendment Effective Date” is April 26, 2018.”

“    “Streamline Period” is, on and after the First Amendment Effective Date,
provided no Event of Default has occurred and is continuing, the period
(a) commencing on the first day of the month following the day that Borrower
provides to Bank a written report that Borrower has, for each consecutive day in
the immediately preceding monthly period, maintained a Liquidity Ratio greater
than 1.75:1.00, as determined by Bank in its discretion (the “Streamline
Threshold”); and (b) terminating on the earlier to occur of (i) the occurrence
of an Event of Default, and (ii) the first day thereafter in which Borrower
fails to maintain the Streamline Threshold, as determined by Bank in its
discretion. Upon the termination of a Streamline Period, Borrower must maintain
the Streamline Threshold each consecutive day for one (1) fiscal quarter as
determined by Bank in its discretion, prior to entering into a subsequent
Streamline Period. Borrower shall give Bank prior written notice of Borrower’s
election to enter into any such Streamline Period, and each such Streamline
Period shall commence on the first day of the monthly period following the date
Bank determines, in its reasonable discretion, that the Streamline Balance has
been achieved.”

“    “Streamline Threshold” is defined in the definition of Streamline Period.”

2.9    Section 13 (Definitions). The following defined terms are hereby deleted
from Section 13.1:

“    “Tangible Net Worth” is, on any date, the consolidated total assets of
Borrower and its Subsidiaries, minus (b) any amounts attributable to
(i) goodwill, (ii) intangible items including unamortized debt discount and
expense, patents, trade and service marks and names, copyrights and capitalized
research and development expenses (except prepaid expenses), (iii) notes,
accounts receivable and other obligations owing to Borrower from its officers or
other Affiliates, and (iv) reserves not already deducted from assets, minus
(c) Total Liabilities, plus (d) mark-to-market liabilities established in
accordance with GAAP as a result of non-cash, mark-to-market adjustments, of the
value of warrants and other derivative liabilities of the Borrower.”

“    “Total Liabilities” is, on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, including, without limitation, all Credit Extensions.”

2.10    Exhibit B (Compliance Certificate). The Compliance Certificate appearing
as Exhibit B to the Loan Agreement is deleted in its entirety and replaced with
the Compliance Certificate attached as Schedule 1 attached hereto.

 

5



--------------------------------------------------------------------------------

3.    Limitation of Amendments.

3.1    The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

4.    Fees. In connection with this Amendment, Borrower shall reimburse Bank for
all legal fees (not to exceed Five Thousand Dollars ($5,000.00)), and expenses
incurred in connection with the existing Loan Documents and this Amendment.

5.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

5.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

5.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

5.3    The organizational documents of Borrower previously delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

5.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

5.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

5.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this

 

6



--------------------------------------------------------------------------------

Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

5.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6.    Ratification of Perfection Certificate. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of November 7, 2017, as amended,
restated, modified and/or supplemented through and including the First Amendment
Effective Date, and acknowledges, confirms and agrees that the disclosures and
information Borrower provided to Bank in such Perfection Certificate, as so
amended, restated, modified and/or supplemented through and including the First
Amendment Effective Date, have not changed, as of the date hereof.

7.    Ratification of Intellectual Property Security Agreement. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Amended and Restated Intellectual Property Security Agreement dated as
of November 7, 2017 between Borrower and Bank, and acknowledges, confirms and
agrees that said Intellectual Property Security Agreement (a) contains an
accurate and complete listing of all Intellectual Property Collateral (as
defined therein) and (b) shall remain in full force and effect.

8.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

9.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

10.    Conditions to Effectiveness. Borrower hereby agrees that the following
documents shall be delivered to the Bank prior to or concurrently with the
execution of this Amendment, each in form and substance satisfactory to the Bank
(collectively, the “Conditions Precedent”):

10.1    A duly executed copy of this Amendment;

10.2    payment of the Bank Expenses then due as specified in Section 4 hereof;
and

 

7



--------------------------------------------------------------------------------

10.3    such other documents as Bank may reasonably request.

[Signature page follows.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BORROWER:

 

STEREOTAXIS, INC.

By: /s/ Martin C. Stammer

Name: Martin C. Stammer

Title: CFO

STEREOTAXIS INTERNATIONAL, INC.

By: /s/ Martin C. Stammer

Name: Martin C. Stammer

Title: President

BANK: SILICON VALLEY BANK By: /s/ Tom Hertzberg

Name: /s/ Tom Hertzberg

Title: Director

 

9



--------------------------------------------------------------------------------

Schedule 1 to First Amendment

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:   SILICON VALLEY BANK   Date:                                      FROM:  
STEREOTAXIS, INC. and STEREOTAXIS INTERNATIONAL, INC.  

The undersigned authorized officer of STEREOTAXIS, INC., a Delaware corporation
and STEREOTAXIS INTERNATIONAL, INC., a Delaware corporation (collectively,
jointly and severally, the “Borrower”) certifies that under the terms and
conditions of the Third Amended and Restated Loan and Security Agreement between
Borrower and Bank (as amended, the “Agreement”), (1) Borrower is in complete
compliance for the period ending                                      with all
required covenants except as noted below, (2) there are no Events of Default,
(3) all representations and warranties in the Agreement are true and correct in
all material respects on this date except as noted below; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with generally GAAP consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes. The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Monthly/quarterly, as applicable, financial statements with Compliance
Certificate    (i) within thirty (30) days after the end of each month in which
there were outstanding Advances at any time during such month; and (ii) within
thirty (30) days after the end of each fiscal quarter in which there were no
outstanding Advances at any time during such fiscal quarter    Yes No Annual
financial statement (CPA Audited) + CC    FYE within120 days    Yes No 10-Q,
10-K and 8-K    Within 5 days after filing with SEC    Yes No A/R & A/P Agings,
Deferred Revenue and Inventory Reports    Monthly within 30 days    Yes No
Borrowing Base Report (and an A/R ledger agings report together with any
schedules related thereto and including any other information requested by Bank
with respect to Borrower’s Accounts)   

(i) with each request for an Advance; (ii) within thirty

(30) days after the end of each month in which there were outstanding Advances
at any time during such month; and (iii) within thirty (30) days after the end
of each fiscal quarter in which there were no outstanding Advances at any time
during such fiscal quarter

   Yes No Projections    Annually within 30 days prior to FYE    Yes No       
         The following Intellectual Property was registered after the Effective
Date (if no registrations, state “None”)     

 

10



--------------------------------------------------------------------------------

Financial Covenant

  

Required

  

Actual

   Complies Maintain as indicated:               

Minimum Liquidity Ratio (tested monthly and with each request for and Advance)

Borrower’s unrestricted cash and Cash Equivalents maintained at Bank not less
than $1,500,000.00

   1.50:1.00                :1.00        Yes    No

 

Streamline Period

   Applies Liquidity Ratio > 1.75:1.00   

Collections transferred to operating account

Interest Rate:

greater of (X) the Prime Rate; and (Y) four and one-half of one percent (4.50%)

   Yes    No Liquidity Ratio < 1.75:1.00   

Collections applied to reduce outstanding Advances

Interest Rate:

greater of (X) one and one-half of one percent (1.50%) above the Prime Rate; and
(Y) four and one-half of one percent (4.50%)

   Yes    No

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

  STEREOTAXIS, INC.   BANK USE ONLY   STEREOTAXIS INTERNATIONAL, INC.    

        Received by:  

 

  By:  

 

      AUTHORIZED SIGNER   Name:  

 

    Date:  

 

  Title:  

 

    Verified:  

 

          AUTHORIZED SIGNER         Date:  

 

     

Compliance Status:        Yes    No

 

11



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

Dated:                                     

 

I. Liquidity Ratio (Section 6.9(a))

Required: Maintain as of the last day of each calendar month, and as of the
request date and the Funding Date of each request for an Advance, a Liquidity
Ratio greater than 1.50:1.00, which Liquidity Ratio shall at all times include
not less than One Million Five Hundred Thousand Dollars ($1,500,000.00) of
Borrower’s unrestricted cash and Cash Equivalents maintained at Bank (prior to
giving effect to any such requested Advance).

Actual:

 

A.

 

Borrower’s unrestricted cash AND Cash Equivalents maintained at Bank

     $                    

B.

 

Borrower’s Eligible Accounts

     $                    

C.

 

LIQUIDITY [line A plus line B]

     $                    

D.

 

Total outstanding Obligations of Borrower owed to Bank

     $                    

E.

 

LIQUIDITY RATIO [line C divided by line D]

               :1.00  

Is line A equal to or greater than $1,500,000.00?

 

             No, not in compliance                 Yes, in compliance Is line E
greater than 1.50:1.00?                 No, not in compliance                
Yes, in compliance

Is line E greater than 1.75:1.00?

 

             No, Streamline Threshold NOT met                 Yes, Streamline
Threshold achieved

 

12